BUSSEY, Presiding Judge.
This is an appeal from an Order denying post conviction relief in the District Court of Oklahoma County, Case No. 33263. The Order of the trial court denying post conviction relief recites the following:
“This case was tried to a jury, the defendant was represented by his own privately employed lawyer, and he did not receive an excessive sentence under the charge as made.
Defendant has not shown that he has been deprived of any statutory or constitutional right. DENIED.”
We affirm the trial court’s denial of post conviction relief for the reasons stated above. Affirmed.
NIX and BRETT, JJ., concur.